Citation Nr: 0305433	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from January 1957 to January 1960.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.  In 
November 2002, the veteran and his spouse appeared for a 
personal hearing before a hearing officer at the RO.  


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a back injury 
in service.  

2.  By a preponderance, the evidence shows that the veteran's 
current back disability is not related to his active service 
or to any injury therein.


CONCLUSION OF LAW

Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The RO did not refer to the explicit provisions of the VCAA 
when it initially adjudicated the issue of service connection 
for residuals of a back injury in September 2000.  After 
reviewing the claims folder, the Board finds that there has 
been substantial compliance with the pertinent mandates in 
the VCAA and implementing regulations.  The claim has been 
reviewed on its merits, and well-groundedness is not an 
issue.  In the September 2000 decision, in a November 2001 
statement of the case, and in a February 2003 supplemental 
statement of the case (SSOC), the veteran was given notice of 
the evidence necessary to substantiate his claim, and of what 
was of record.  VA's duty to notify includes the duty to tell 
the veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  That was done in this 
case.  In the February 2003 SSOC, and in a January 2003 
letter from the RO notifying him of the VCAA, the veteran was 
advised what evidence he needed to submit in order to 
substantiate his claim, and what evidence VA would obtain.  
It was explained that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from private medical care providers.  
The record reflects that pertinent medical records from the 
1960s throughout the 1980s are unobtainable.  For reasons 
that will be explained further below, the Board finds that 
further development in the form of a VA examination to 
determine the etiology of the veteran's back disorder is not 
warranted.  There is no indication that there is any 
relevant, obtainable evidence outstanding.  Development is 
complete to the extent possible; and VA's duties, including 
those mandated by the VCAA, are met.  

Background

Essentially, the veteran contends that service connection for 
residuals of a back disorder is warranted because his current 
back disability is due to a back injury he sustained when he 
fell from a 30 foot pole while training as a lineman in 1957.  

On January 1957 examination for entrance on active duty, it 
was noted that the veteran had an "old" right ankle 
fracture.  Service medical records are entirely negative for 
any trauma to the veteran's back in service.  The sole 
reference to the back in service medical records is a report 
of X-ray examination in April 1959.  It was noted that the 
veteran reported he was hit by a motor vehicle approximately 
four years earlier (prior to service).  No X-rays were taken 
at the time of the accident.  He still complained of 
occasional back pain.  The April 1959 X-rays of the sacrum 
and coccyx were negative for bony or soft tissue pathology.  
Service records do not reflect that the veteran fell from a 
pole in service.  They do reveal he was involved in a car 
accident in October 1959.  Diagnostics at the time included  
X-rays of his skull and right ankle.  A December 1959 report 
of medical examination on the veteran's separation from 
service is negative for complaints of a back disorder.  
Clinical evaluation of the musculoskeletal system was normal.  
The remainder of the service medical records are negative for 
complaints, diagnosis, or treatment of a back condition.  

In the veteran's application for service connection for 
residuals of a back injury, he reported that his right ankle 
was more severely injured that his back when he fell of the 
utility pole, and that was why his back was never examined in 
service.  He reported that during service he only took 
aspirin to alleviate his back pain.  

Postservice medical evidence includes VA outpatient records 
documenting treatment the veteran received for numerous 
medical problems, including low back pain, from May 1998 to 
June 2000.  Computer tomography scans in August 1999 revealed 
spinal abnormalities from the L2-S1 level, and the impression 
was early elements of spinal stenosis at the L4-5 level.  

Medical records from private physicians and a chiropractor 
are also of record, and report back treatment since 1994.  In 
letters dated in March and August 2000, the chiropractor 
reported that the veteran had been an intermittent patient 
since 1994.  The veteran's primary complaint involved acute 
neck and upper dorsal pain, with paresthesia into the upper 
extremities.  He also complained of sporadic lower back pain, 
and he told the chiropractor about the in-service fall during 
which he allegedly injured his back.  He also reported that 
he had been treated by another chiropractor "years before 
consulting this office," and the other chiropractor 
suggested that the veteran had previous spinal injuries.  In 
the March 2000 letter, the chiropractor reported that full 
spinal X-rays revealed triple scoliosis, along with a loss of 
the cervical curvature with moderate degenerative joint 
disease in the C4-6 region, and the lumbar spine at L3-4 was 
nearly fused with osteophytes.  The chiropractor wrote:

I have suggested to [the veteran] that it 
is likely his spinal injuries were 
sustained in a prior trauma consistent 
with the fall, as he described it, off of 
a 30' power pole.  These injuries have 
destabilized his spinal structures and 
predisposed him to accelerated wear and 
tear at the spinal joints, both in the 
cervical and the lumbar spine.  

Medical records dated in November and December 2000 were 
obtained from a private neurosurgery clinic, and reveal 
further assessment and treatment of the veteran's back 
disorder.  The records show the veteran described the in-
service back injury.  He also recalled that he was 
approximately 40 years old when he felt a "pop" in his back 
when he tried to loosen a lug nut from the wheel of an 
automobile.  He took one Naproxen a day to alleviate his back 
pain.  After examination of the veteran in November 2000, the 
private physician diagnosed "[l]ow back pain with probable 
lumbar radiculopathy, probably related to lateral recessed 
stenosis at L4-5."  The records contain no opinion or 
expression of a relation between the veteran's current back 
disorder and service.  

The veteran's spouse, sister, and mother-in-law each 
furnished a statement to the effect that the veteran 
sustained a back injury in service, and has exhibited 
symptoms related to the in-service back injury since his 
separation from service to the present.  The veteran's spouse 
reported that medical records showing treatment the veteran 
received for a back disorder, dated from his separation from 
service through the 1980s were no longer available.  Of 
record is a June 2000 letter from a private physician that 
was sent in response to the veteran's personal request for 
his medical records.  The physician stated that he had 
retired from practice, and "[a]ll my records are gone; case 
histories and X-rays; so I have no way of substantiating 
anything relating to your injuries . . . .  Records are kept 
for 10 [years] only, so all yours are long gone."

At the November 2002 hearing, the veteran and his spouse 
reiterated their contention that his current back disorder is 
related to a back injury he sustained in service when he fell 
from a utility pole.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As is noted above, to establish service connection for a 
claimed disability, there must be competent evidence of 
current disability, evidence of disease or injury in service, 
and competent evidence of a nexus between the current 
disability and the disease or injury in service.  Here, it is 
not in dispute that the veteran has a variously diagnosed 
back disability.  Medical records beginning in the 1990s 
document back disability, including early stenosis.  However, 
there is no credible evidence that the veteran sustained a 
back injury in service, and the preponderance of the evidence 
is against there being a nexus between current disability and 
service.   

The veteran's service medical records make absolutely no 
mention of a back injury in service.  They do appear to 
reflect that he had a preservice back injury (see April 1959 
X-ray report notations) and had some lingering complaints, 
but no x-ray evidence of pathology.  And they report a car 
accident (not a pole fall) which resulted in further ankle 
complaints.  Regarding the statements of the veteran's 
sister, mother-in-law and spouse to the effect that the 
veteran sustained a back injury in service, they did not 
serve with the veteran, and obviously have no first hand 
knowledge of any such event.  Clearly they relied on the 
veteran's accounts.  Those accounts are inconsistent with 
contemporaneous evidence (service medical records), and are 
lacking in probative value.  For example, while the veteran 
recounts injuring his ankle in a fall from a pole in service, 
service medical records relate it to a car accident.  

Regarding nexus, the Board notes the letter from the 
veteran's chiropractor.  However, his notations appear to be 
bare transcriptions of lay history from the veteran, and thus 
are not competent medical evidence the current back 
disability is related to an event in service.  There is no 
indication whatsoever that the chiropractor had the 
opportunity to review the service medical records.  It 
appears that the chiropractor was merely speculating that the 
nature of the veteran's disability was not inconsistent with 
the type of injury the veteran described.  However, as was 
noted, the veteran's recent accounts of his injury in service 
are inconsistent with contemporaneous evidence.  Also 
significant regarding nexus is the fact that there is no 
documented postservice continuity of symptoms.  Instead, 
there are only lay recollections of the veteran and his 
relatives.  As laypersons, they are not competent to 
establish medical nexus by their own opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of credible evidence that the veteran had a 
back injury causing fall in service, and with the 
preponderance of the evidence against the claim that the 
veteran's current back disorder is related to an injury in 
service, service connection for residuals of a back injury is 
not warranted.  See Hickson, 12 Vet. App. at 253.  


ORDER

Service connection for residuals of a back injury is denied




	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

